DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of Japanese Application No. JP2019-228312 filed 12/18/2019, which claims benefit of the Japanese Application No. JP2018-246686, filed 12/18/2018, has been received and acknowledged. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-11 under 35 U.S.C. § 103 over Houska (U.S. Patent No. 4,151,943) in view of Maeda (JP-2014146655A) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection of Claims 12-18 under 35 U.S.C. § 103 over Houska (U.S. Patent No. 4,151,943) in view of Maeda (JP-2014146655A) and Kalafala (U.S. Patent No. 5,167,715) have been fully considered but are not persuasive. 
Applicant argues that Kalafala and the instant invention are differentiated from one another in that “filling gaps between magnetic particles is a different technique from decreasing bubbles in the liquid resin”. Applicant supported this argument by stating that if the technique disclosed in Kalafala is applied to Houska, only bubbles in the matric epoxy resin is removed and it has nothing to do with impregnation more resin into the gaps between magnetic powder particles. The examiner is not persuaded by these arguments and points out that (a) Kalafala is not relied upon to teach impregnation, rather Kalafala is relied upon to teach the concept of an impregnated article having a percentage of lack of impregnation of 1% or less, and why one would be motivated to do so, e.g., Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53). Furthermore, the examiner points out that (b) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53).
Applicant argues that any proposed modification of Houska or combination of the cited references in order to arrive at the method of amended claim 1 would change the principle of operation of the method of Houska. The examiner respectfully points out that Houska is no longer being used as a primary reference and is therefore not being modified, thus the argument is considered to be moot. 
wherein the percentage of impregnation is determined by performing binary analysis of an image observed with a light microscope at the lowest magnification so that an entire cross section of the bonded magnet is contained, to determine an area of a resin-lacking portion not impregnated with the resin, and an area of the entire cross section, and then by calculating a ratio of the area of the resin-lacking portion to the area of the entire cross section” - the examiner points out that this limitation is considered to a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The examiner points out that Maeda teaches every aspect of the instantly claimed bonded magnet (e.g., translation, page 1, ¶1; page 4, ¶2; page 5, ¶2; page 7, ¶5). The only limitation that Maeda is silent to is a property that results from the method of manufacture, a feature that is shown to be an obvious feature using Kalafala with the motivation of enhancing the durability. The feature of “wherein the percentage of impregnation is determined by performing binary analysis of an image observed with a light microscope at the lowest magnification so that an entire cross section of the bonded magnet is contained, to determine an area of a resin-lacking portion not impregnated with the resin, and an area of the entire cross section, and then by calculating a ratio of the area of the resin-lacking portion to the area of the entire cross section” is a property that can be determined in many ways, e.g., the simplest being Archimedes’ Principle. However the examiner is presenting a combination of references that teach substantially zero voids, thus regardless of how the property is determined, the property is nonetheless 0% within the combination and therefore meets the claim.

Citation of Relevant Prior Art
U.S. Patent No. 6,103,157, Jun 17th, 1998, Behm et al., column 7, lines 26-32
U.S. 2008/0211142, Jul 14th, 2006, Hollstein et al., paragraph [0071]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Maeda (U.S. 2013/0266474, previously cited).

Regarding Claim 1 and Claim 3, Maeda (‘655) teaches a method of preparing a bonded magnet (translation, page 1, paragraph 1). Maeda (‘655) teaches a first compression step of compressing a magnetic powder (translation, page 6, paragraph 3) having an average particle size of between 10 µm and 500 µm (translation, page 4, paragraph 2) while magnetically orienting it to obtain a first molded article (translation, page 6, paragraph 6). Maeda (‘655) teaches a second step of bringing the first molded article that is magnetically oriented into contact with a thermosetting resin (translation, page 5, paragraph 2) having a viscosity of 100 mPa·s or less to obtain a second molded article (translation, page 7, paragraph 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Maeda (‘655) teaches a heat treatment step of heating treating the second molded (translation, page 7, paragraph 9). 
However, Maeda (‘655) does not teach a second compression step - the examiner points out that Maeda (‘655) does teach a second step of vacuum impregnation (page 7, paragraph 7) of which would technically impart some compressive force, however in light of instant Claim 3 of which further defines this feature the examiner instead chooses to turn to Maeda (‘474) to teach this limitation. 
Maeda (‘474) teaches a method for producing magnetic green compacts and sintered bodies (abstract). Maeda (‘474) teaches a second compression step of bringing a first molded article that is magnetically oriented (paragraph [0052]). Furthermore, with respect to the features of Claim 3 - Maeda (‘474) teaches a compression pressure of a second compression step being not less than a compression pressure of a first compression step (paragraphs [0041], and [0052]). Specifically, Maeda (‘474) teaches within paragraph [0041] that “compacting pressure during compacting may be selected appropriately in accordance with, for example, the packing density” - and further elaborates upon this feature within paragraph [0052] by teaching the packing density of the compact after the second compression step being greater than that of the first compression step. Thus, the second compression step in this scenario must have a higher compression pressure than the first step as otherwise a higher packing density could not be achieved. Maeda (‘474) teaches this feature results in denser compacts (paragraph [0052]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) with the concepts of Maeda (‘474) with the motivation of producing denser compacts.
Regarding Claim 2, Maeda (‘655) teaches the use of epoxy resin of which is a thermosetting resin and further is thermosetting prepolymer (page 2, paragraph 3). 
Regarding Claim 9, Maeda (‘655) teaches a magnetic powder being a SmFeN magnetic powder (translation, page 3, paragraph 9).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Maeda (U.S. 2013/0266474, previously cited) as applied to claim 1 above, and further in view of Houska (U.S. Patent No. 4,141,943, previously cited). 

Regarding Claim 4, Maeda (‘655) in view of Maeda (‘474) are relied upon for the reasons given above in addressing claim 1. However, Maeda (‘655) does not teach a compression pressure of less than 4 ton/cm2. 
Houska teaches a method of preparing a bonded magnet (abstract). Houska teaches a first compression step of compressing a magnetic powder having an average particle size of 1µm to 100 µm (column 1, line 36). Houska teaches the first compression step taking place and obtaining a first molded article (column 1, lines 34-36). Houska teaches a compression pressure of the first compression step as being between 1000-10000 kp/cm2 (column 1, lines 38-39) of which converts to 1 ton/cm2 to 10 ton/cm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Houska teaches this processing feature, in part, enhances the stability of the magnet (column 1, lines 62-65). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) in view of Maeda (‘474) with the concepts of Houska with the motivation of enhancing the stability of the manufactured magnets. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Maeda (U.S. 2013/0266474, previously cited) as applied to claim 1 above, and further in view of Kalafala (U.S. Patent No. 5,167,715, previously cited). 

Regarding Claim 5, With respect to the limitation of “the bonded magnet has a percentage of lack of impregnation of 1% or less” - the examiner points out that both Maeda (‘655), and Maeda (‘474) are silent to this property.  
Kalafala teaches an apparatus and method for impregnating superconductor windings (abstract). Kalafala teaches the voids, considered to be an analogous concept to the feature of “percentage of lack of impregnation” , adversely affect the article being impregnated and can result in mechanical failure of the article (column 1, lines 54-64). Kalafala teaches an apparatus that achieves a percentage of lack of impregnation of 0%, e.g. “…substantially all of the voids created by trapped gases located within the impregnation system, after the winding is placed within the confines of the vessel, are removed” (column 2, lines 30-33). Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) in view of Maeda (‘474) with the concepts of Kalafala with the motivation of producing a bonded magnet having enhanced durability. 

Claims 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Maeda (U.S. 2013/0266474, previously cited) as applied to claim 1 above, and further in view of Yabe (U.S. 2008/0199118, previously cited). 

Regarding Claim 6, and  Claim 7, Maeda (‘655), nor Maeda (‘474) explicitly teach the thermosetting monomer being a norbornene-based monomer as required by claim 6, or further that the norbornene-based monomer is dicyclopentadiene as required by claim 7. 
Yabe teaches a magnetic encoder and roller bearing unit having a magnetic encoder (abstract). Yabe teaches thermosetting monomer as being a norbornene-based monomer as required by claim 6, specifically dicyclopentadiene as required by claim 7 (paragraph [0097]). Yabe teaches this resin is preferable as this is relatively low in viscosity and after being heat treated has excellent heat resistance and humidity resistance (paragraph [0097]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) in view of Maeda (‘474) with the concepts of Yabe with the motivation of using a resin that has a relatively low viscosity, and can achieve excellent heat and humidity resistance. 
Regarding Claim 10, and Claim 11, Maeda (‘655), nor Maeda (‘474) explicitly teach treating the magnetic powder with a coupling agent containing an alkyl or alkenyl group having at least 8 but not more than 24 carbons as required by claim 10, or further that the coupling agent is selected from the group consisting of a silane coupling agent, a phosphate coupling agent, and a hydrogen phosphate coupling agent as required by claim 11. 
Yaba teaches a coupling agent (paragraph [0044]) containing an alkyl group having 9 carbon atoms, specifically γ-Aminopropyltriethoxysilane (Table 3) thus reading on claim 10, and further that this coupling agent is a silane coupling agent (paragraph [0044]; Table 3) thus reading on claim 11. Yaba teaches this coupling agent is preferable as it improves dispersion and interaction of the magnetic powder to the binder (paragraph [0044]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) in view of Maeda (‘474) with the concepts of Yaba with the motivation of improving the dispersion and interaction of the magnetic powder and binder. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Maeda (U.S. 2013/0266474, previously cited) as applied to claim 1 above, and further in view of Imaoka (U.S. 2010/0261038, previously cited). 

Regarding Claim 8, Maeda (‘655), nor Maeda (‘474) recite a specific amount of magnetic powder by volume relative to the bonded magnet. 
Imaoka teaches a composite magnetic material for magnets and a method of manufacture (abstract). Imaoka teaches a proportion of the magnetic powder in the bonded magnet, i.e., filling factor, is at least 77% by volume relative to the bonded magnet (paragraph [0179]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Imaoka teaches this feature, in part, aids in achieving excellent oxidation resistance (paragraph [0179]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) in view of Maeda (‘474) with the concepts of Imaoka with the motivation of achieving excellent oxidation resistance. 

Claims 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Kalafala (U.S. Patent No. 5,167,715, previously cited). 

Regarding Claim 12, Maeda (‘655) teaches a bonded magnet (translation, page 1, paragraph 1) having an average particle size of between 10 µm and 500 µm (translation, page 4, paragraph 2). Maeda (‘655) teaches a cured product pf a thermosetting resin (translation, page 5, paragraph 2) having a viscosity of 100 mPa·s or less (translation, page 7, paragraph 5). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
However, Maeda (‘655) is silent to the bonded magnet having a percentage of lack of impregnation of 1% or less, wherein the percentage of impregnation is determined by performing binary analysis of an image observed with a light microscope at the lowest magnification so that an entire cross section of the bonded magnet is contained, to determine an area of a resin-lacking portion not impregnated with the resin, and an area of the entire cross section, and then by calculating a ratio of the area of the resin-lacking portion to the area of the entire cross section. 
Kalafala teaches an apparatus and method for impregnating superconductor windings (abstract). Kalafala teaches the voids, considered to be an analogous concept to the feature of “percentage of lack of impregnation” , adversely affect the article being impregnated and can result in mechanical failure of the article (column 1, lines 54-64). Kalafala teaches an apparatus that achieves a percentage of lack of impregnation of 0%, e.g. “…substantially all of the voids created by trapped gases located within the impregnation system, after the winding is placed within the confines of the vessel, are removed” (column 2, lines 30-33). Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) with the concepts of Kalafala with the motivation of producing a bonded magnet having enhanced durability.
With respect to the feature of “wherein the percentage of impregnation is determined by performing binary analysis of an image observed with a light microscope at the lowest magnification so that an entire cross section of the bonded magnet is contained, to determine an area of a resin-lacking portion not impregnated with the resin, and an area of the entire cross section, and then by calculating a ratio of the area of the resin-lacking portion to the area of the entire cross section” - the examiner points out that this limitation is considered to a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The examiner points out that Maeda teaches every aspect of the instantly claimed bonded magnet (e.g., translation, page 1, ¶1; page 4, ¶2; page 5, ¶2; page 7, ¶5). The only limitation that Maeda is silent to is a property that results from the method of manufacture, a feature that is shown to be an obvious feature using Kalafala with the motivation of enhancing the durability. The feature of “wherein the percentage of impregnation is determined by performing binary analysis of an image observed with a light microscope at the lowest magnification so that an entire cross section of the bonded magnet is contained, to determine an area of a resin-lacking portion not impregnated with the resin, and an area of the entire cross section, and then by calculating a ratio of the area of the resin-lacking portion to the area of the entire cross section” is a property that can be determined in many ways, e.g., the simplest being Archimedes’ Principle. However the examiner is presenting a combination of references that teach substantially zero voids, thus regardless of how the property is determined, the property is nonetheless 0% within the combination and therefore meets the claim. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Regarding Claim 13, Maeda (‘655) teaches the use of epoxy resin of which is a thermosetting resin and further is thermosetting prepolymer (page 2, paragraph 3). 
Regarding Claim 17, Maeda (‘655) teaches a magnetic powder being a SmFeN magnetic powder (translation, page 3, paragraph 9).

Claims 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, cited by applicant) in view of Kalafala (U.S. Patent No. 5,167,715, previously cited) as applied to claim 12 above, and further in view of Yabe (U.S. 2008/0199118, previously cited). 
 
Regarding Claim 14, and  Claim 15, Maeda (‘655), nor Kalafala explicitly teach the thermosetting monomer being a norbornene-based monomer as required by claim 14, or further that the norbornene-based monomer is dicyclopentadiene as required by claim 15. 
Yabe teaches a magnetic encoder and roller bearing unit having a magnetic encoder (abstract). Yabe teaches thermosetting monomer as being a norbornene-based monomer as required by claim 14, specifically dicyclopentadiene as required by claim 15 (paragraph [0097]). Yabe teaches this resin is preferable as this is relatively low in viscosity and after being heat treated has excellent heat resistance and humidity resistance (paragraph [0097]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655)in view of Kalafala with the concepts of Yabe with the motivation of using a resin that has a relatively low viscosity, and can achieve excellent heat and humidity resistance. 
Regarding Claim 18, Maeda (‘655), nor Kalafala explicitly teach treating the magnetic powder with a coupling agent containing an alkyl or alkenyl group having at least 8 but not more than 24 carbons.
Yaba teaches a coupling agent (paragraph [0044]) containing an alkyl group having 9 carbon atoms, specifically γ-Aminopropyltriethoxysilane (Table 3). Yaba teaches this coupling agent is preferable as it improves dispersion and interaction of the magnetic powder to the binder (paragraph [0044]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655)in view of Kalafala with the concepts of Yaba with the motivation of improving the dispersion and interaction of the magnetic powder and binder. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Kalafala (U.S. Patent No. 5,167,715, previously cited) as applied to claim 12 above, and further in view of Imaoka (U.S. 2010/0261038, previously cited). 

Regarding Claim 16, Maeda (‘655), nor Kalafala recite a specific amount of magnetic powder by volume relative to the bonded magnet. 
Imaoka teaches a composite magnetic material for magnets and a method of manufacture (abstract). Imaoka teaches a proportion of the magnetic powder in the bonded magnet, i.e., filling factor, is at least 77% by volume relative to the bonded magnet (paragraph [0179]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Imaoka teaches this feature, in part, aids in achieving excellent oxidation resistance (paragraph [0179]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda (‘655) in view of Kalafala with the concepts of Imaoka with the motivation of achieving excellent oxidation resistance. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735